Title: Sir Egerton Leigh to Thomas Jefferson, 19 December 1813
From: Leigh, Sir Egerton
To: Jefferson, Thomas


          Sir Lexington–Virginia 19th Decr 1813
          The enclosed letter I received a few days back from Dr Ramsay of Charleston So Carolina. 
			 I am very sorry that I am prevented having the honor of
			 personally delivering it to you by a severe Rheumatism or unfixed
			 Gout which confines me to the house but hope in the Spring to be
			 able to do myself the honor of paying my respects to you at Monticello
          I have the honor to be Sir
          Your Most Obedient Humble stEgerton Leigh
        